Case 1:20-cv-21590-MGC Document 6 Entered on FLSD Docket 05/06/2020 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 20-21590-Civ-COOKE

 ZVI ADLER, individually and on
 behalf of all others similarly situated,

         Plaintiff,

 vs.

 WISE TRAVEL, INC.,
 a Delaware Corporation,

       Defendant.
 ____________________________________/
                                        ORDER OF DISMISSAL
         THIS CASE has been voluntarily DISMISSED under Federal Rule of Civil
 Procedure 41(a)(1)(A)(i). See Notice of Dismissal with Prejudice, ECF No. 5. All claims of the
 Plaintiff, Zvi Adler, individually, have been DISMISSED with prejudice. All claims of any
 unnamed member of the alleged class have DISMISSED without prejudice. The Court
 Orders the Clerk to CLOSE this case.
         DONE and ORDERED in chambers, at Miami, Florida, this 6th day of May 2020.




 Copies furnished to:
 Counsel of Record
